— Order unanimously affirmed without costs. Memorandum: Supreme Court properly exercised its discretion in excusing defendant’s delay in answering plaintiffs complaint and in granting defendant’s cross motion to extend the time for defendant to interpose an answer to the complaint. Further, Supreme Court did not abuse its discretion in denying plaintiffs motion for a default judgment and an inquest on the amount of damages. (Appeal from Order of Supreme Court, Onondaga County, Hayes, J. — Default Judgment.) Present — Green, J. P., Lawton, Boehm, Fallon and Davis, JJ.